Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 1 of 28 PageID: 1




                          IN THE UNITED STATES DISTRICT
                          COURT DISTRICT OF NEW JERSEY

-----------------------------------------------------------------X
JANE DOE,
                                                                      Civil Action No.
                 PLAINTIFF,

                 v.                                                   COMPLAINT

NEW JERSEY DEPARTMENT OF EDUCATION,
BURLINGTON COUNTY OFFICE OF EDUCATION,
BURLINGTON COUNTY OFFICE OF EDUCATION
AKA BURLINGTON COUNTY SUPERINTENDENT
OF SCHOOLS, RANCOCAS VALLEY REGIONAL
HIGH SCHOOL DISTRICT, RANCOCAS VALLEY
REGIONAL HIGH SCHOOL, JOSEPH R. MARTIN (in
his individual and official capacity, GARY JIAMPETTI
(in his individual and official capacity); and JOHN DOE
(in his individual and official capacity),

                  DEFENDANTS.
-----------------------------------------------------------------X

        Plaintiff, Jane Doe, by and through her attorneys, Derek Smith Law Group, PLLC,

upon information and belief, complains against Defendants as follows:


                                           NATURE OF THE CASE

        1.       Plaintiff Doe brings this action, charging that the Defendants violated Plaintiff

Doe’s rights pursuant to Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a),

as more fully set forth herein.

        2.       Plaintiff also brings this action to redress the deprivation of Plaintiff Doe’s

constitutional rights under the Fourteenth Amendment of the United States Constitution

pursuant to 42 U.S.C. § 1983.




                                                       1
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 2 of 28 PageID: 2



        3.      Plaintiff Doe also seeks to remedy violations of the laws of New Jersey to

redress the injuries Plaintiff has suffered as a result of being harassed and discriminated against

on the basis of her sex/gender, and for making complaints about such discrimination.

                                  JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§1331, which gives district court’s jurisdiction over all civil actions arising under the

Constitution, laws, and treaties of the United States.

        5.      This court has jurisdiction in that this action involves a Federal Question.

        6.      This Court has supplemental jurisdiction under 28 U.S.C. §1367.

        7.      This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1343,

which gives district courts original jurisdiction over (a) any civil action authorized by law to

be brought by any person to redress the deprivation, under color of any State Law, statute,

ordinance, regulation, custom or usage, of any right, privilege or immunity secured by the

Constitution of the United States or by any Act of Congress providing for equal rights of

citizens or of all persons within the jurisdiction of the United States; and (b) any civil action to

recover damages or to secure equitable relief under any Act of Congress providing for the

protection of the civil rights.

        8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 (b), since

Defendants are located in this judicial district and all or a substantial part of the events which

give rise to the claim herein occurred in this district.




                                                  2
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 3 of 28 PageID: 3



                                              PARTIES

       9.      Plaintiff Jane Doe is an adult resident of the District of New Jersey and at the

time of the events which gave rise to this Complaint, Plaintiff resided in Burlington County,

New Jersey.

       10.     Plaintiff is referred to herein as Plaintiff Doe due to the extreme hardship such

revelation of her identity would cause and the need to protect victims of sexual violence.

       11.      The identity of the victim is known to Defendants and Plaintiff will be made

available for any and all court proceedings.

       12.     Defendant New Jersey Department of Education is a governmental entity

receiving Federal financial assistance.

       13.     Defendant New Jersey Department of Education, according to its website,

“supports schools, educators, and districts to ensure all of New Jersey's 1.4 million students

have equitable access to high quality education and achieve academic excellence.”

       14.     Defendant New Jersey Department of Education’s address is 100 Riverview

Plaza, PO Box 500, Trenton NJ, 08625.

       15.     Defendant New Jersey Department of Education acts as an agent of the State of

New Jersey for the sole purpose of administering its constitutional, statutory and contractual

obligation to maintain and support a system of public education in the State of New Jersey.

       16.     Defendant Burlington County Office of Education is a governmental entity

receiving Federal financial assistance.

       17.     Defendant Burlington County Office of Education, according to its website,

“serves as a field office of the Department of Education. It gives assistance to parents and

school districts on school related issues.”

                                                 3
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 4 of 28 PageID: 4



         18.   Defendant Burlington County Office of Education is also known as Burlington

County Superintendent of Schools.

         19.   Defendant Burlington County Office of Education AKA Burlington County

Superintendent of Schools is a governmental entity receiving Federal financial assistance.

         20.   Defendant Burlington County Office of Education AKA Burlington County

Superintendent of Schools is located at 795 Woodlane Road, Westhampton NJ, 08060.

         21.   Defendant Burlington County Office of Education AKA Burlington County

Superintendent of Schools acts as an agent of the State of New Jersey for the sole purpose of

administering its constitutional, statutory and contractual obligation to maintain and support a

system of public education in Burlington County, New Jersey.

         22.   Defendant Rancocas Valley Regional High School District (hereinafter

Defendant RVRHSD) is a governmental entity receiving Federal financial assistance.

         23.   Defendant RVRHSD’s address is 520 Harding Jacksonville Road, Mt. Holly

NJ, 08060.

         24.   Defendant RVRHSD acts as an agent of the State of New Jersey for the sole

purpose of administering its constitutional, statutory, and contractual obligation to maintain

and support a system of public education in Burlington County, New Jersey.

         25.   Defendant Rancocas Valley Regional High School (hereinafter Defendant

RVRHS) is a governmental entity receiving Federal financial assistance.

         26.   Defendant RVRHS is located at 520 Harding Jacksonville Road, Mt. Holly, NJ,

08060.

         27.   Defendant RVRHS acts as an agent of the State of New Jersey for the sole

purpose of administering its constitutional, statutory, and contractual obligation to maintain
                                               4
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 5 of 28 PageID: 5



and support a system of public education in five communities in Burlington County, New

Jersey.

          28.   Defendant Joseph R. Martin (hereinafter “Defendant Martin”) was the principal

of Defendant RVRHS at all times relevant to this Complaint. In that capacity, Defendant

Martin was the chief administrator of the School and was responsible for carrying out the rules,

policies and procedures as established by The School District and supervised all employees

at Defendant RVRHS. Defendant Martin is being sued in his individual capacity and in his

supervisory capacity as Principal of RVRHS.

          29.   At all times relevant to the instant Complaint, Defendant Martin was acting

under color of state law and was engaged in the course and scope of his employment as an

employee, agent and official of Defendants New Jersey Department of Education, Burlington

County Office of Education, Burlington County Office of Education AKA Burlington County

Superintendent of Schools, Rancocas Valley Regional High School District, and Rancocas

Valley Regional High School.

          30.   Defendant Gary Jiampetti (hereinafter “Defendant Jiampetti”) was a teacher at

Defendant RVRHS at all times relevant to this Complaint. In that capacity, Defendant

Jiampetti was responsible for carrying out the rules, policies and procedures as established by

The School District. Defendant Jiampetti is being sued in his individual capacity and in his

official capacity.

          31.   At all times relevant to the instant Complaint, Defendant Jiampetti was acting

under color of state law and was engaged in the course and scope of his employment as an

employee, agent and official of Defendants New Jersey Department of Education, Burlington

County Office of Education, Burlington County Office of Education AKA Burlington County

                                               5
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 6 of 28 PageID: 6



Superintendent of Schools, Rancocas Valley Regional High School District, and Rancocas

Valley Regional High School.

       32.     Defendant John Doe (hereinafter “Defendant Doe”) was a staff member at

Defendant RVRHS at all times relevant to this Complaint. In that capacity, Defendant Doe

was responsible for carrying out the rules, policies and procedures as established by The

School District. Defendant Doe is being sued in his individual capacity and in his official

capacity.

       33.     At all times relevant to the instant Complaint, Defendant Doe was acting under

color of state law and was engaged in the course and scope of his employment as an employee,

agent and official of Defendants New Jersey Department of Education, Burlington County

Office of Education, Burlington County Office of Education AKA Burlington County

Superintendent of Schools, Rancocas Valley Regional High School District, and Rancocas

Valley Regional High School.



                                APPLICABLE LAW AND POLICY

       34.     Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. §

1681(a), states that

        No person in the United States shall, on the basis of sex, be excluded from participation
in, be denied the benefit of, or be subjected to discrimination under any education program or
activity receiving Federal financial assistance…

       35.     Title IX is implemented through the Code of Federal Regulations. See 34

C.F.R. Part 106

       36.      34 C.F.R. § 106.8(b) provides:

       …A recipient shall adopt and publish grievance procedures providing for prompt and
equitable resolution of student and employee complaints alleging any action would be
                                             6
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 7 of 28 PageID: 7



prohibited by this part.

        37.     In Davis v. Monroe County Board of Education, 526 U.S. 629 (1999), the

United States Supreme Court extended the private damages action recognized in Gebser to

cases where the harasser is a student rather than a teacher.

        38.     Davis held that a complainant may prevail in a private Title IX damages action

against a school district in cases of student-on-student harassment where the funding recipient

is

                a)      Deliberately indifferent to sexual harassment of which the recipient has

                actual knowledge, and

                b)      The harassment is so severe, pervasive, and objectively offensive that it

                can be said to deprive the victims of access to the educational opportunities or

                benefits by the school. Davis, 526 U.S. at 1669-76

        39.     The Fourteenth Amendment to the United States Constitution provides in

pertinent part that no State shall, “deny to any person within its jurisdiction the equal protection

of the laws” U.S. Const. amend. XIV, § 1.

        40.     The Burlington County School District has also adopted the HIB (Harassment,

Intimidation and Bullying) Policy #5512. That policy defines harassment to include “any

gesture, any written, verbal or physical act…whether it be a single incident or a series of

incidences” the policy further states that the conduct is considered harassment if it “[i]s

reasonably perceived as being motivated…by gender, sexual orientation that…takes place on

school property, at any school-sponsored function… that a reasonable person should know,

under the circumstances, that the act(s) will have the effect of physically or emotionally

harming a pupil…or placing a pupil in reasonable fear of physical or emotional hard to his/her

                                                 7
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 8 of 28 PageID: 8



person…or has the effects of insulting or demeaning any pupil or group of pupils…or creates

a hostile educational environment for the pupil by interfering with a pupil’s education or by

severely or pervasively causing physical or emotional harm to the pupil.”

       41.     Pursuant to N.J.A.C. 6A:16-7.1, the reporting procedure all “school

employees…who have contact with pupils are required to verbally report alleged violations of

this Policy to the Principal or the Principal’s designee on the same day when the individual

witnessed or received reliable information regarding any such incident.” Once the incident is

reported, the aforementioned individuals who were apprised of the incident shall also submit

a written report within two days of the verbal report. Thereafter, the Principal shall inform the

parents of all pupils involved in the incidents. Furthermore, “The Principal, upon receiving a

verbal or written report, may take interim measures to ensure the safety, health, and welfare of

all parties pending the findings of the investigation.” The policy goes on to state “A school

administrator who receives a report of harassment…or who should have known of an incident

of harassment…and fails to take sufficient action to minimize or eliminate the

harassment…may be subject to disciplinary action.”

       42.     The Burlington County School District Board of Education also implements the

Notice of Nondiscrimination which states: “The Board of Education strictly prohibits all forms

of discrimination and harassment on the basis of…sex….” and “[t]he School District that the

School District’s educational program…and other functions shall be free of all forms of

discrimination and harassment.” The policy directs all complaints of discrimination to the

School District’s AAO Title IX Coordinators and ADA 504 Compliance Officers.




                                                8
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 9 of 28 PageID: 9



                                               FACTS

       43.     At all times relevant to this Complaint, Defendant RVRHS was a public school

within the Defendant RVRHSD.

       44.     At the time of the events which gave rise to this Complaint, Jane Doe

(hereinafter “the Plaintiff”) was eighteen years of age and was enrolled as a student at RVRHS.

       45.     Plaintiff was previously sexually assaulted.

       46.     Defendants were aware of the above fact and that Plaintiff was therefore

vulnerable and at risk for exacerbation of previous conditions related to her prior trauma.

       47.     Beginning in or around 2018, and while Plaintiff was a student at RVRHS,

Defendant Jiampetti sexually harassed Plaintiff and inappropriately touched Plaintiff’s breasts.

       48.     Upon information and belief, Defendants were on notice that Defendant

Jiampetti unlawfully interacted and touched female students of Defendant RVRHS.

       49.     By way of example, and by no means an exhaustive list, numerous female

students told teachers and staff of Defendant RVRHS, including but not limited to Defendant

Doe and Defendant Martin about the harassment and inappropriate physical touching by

Defendant Jiampetti.

       50.     All employees of Defendant RVRHS who knew about Defendant Jiampetti’s

unlawful behavior were supervised by the school Principal, Defendant Martin.

       51.     All employees of Defendant RVRHS, including but not limited to Defendant

Doe and Defendant Martin, who knew about Defendant Jiampetti’s unlawful behavior failed

to thoroughly investigate and/or address the sexual assault and sexual harassment.

       52.     The sexual harassment and assaults by Defendant Jiampetti began in 2018 and

continued into 2019.

                                               9
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 10 of 28 PageID: 10



         53.    By way of example and by no means an exhaustive list, in or around December

 2018, Defendant Jiampetti grabbed Plaintiff’s breast.

         54.    Plaintiff was emotionally distraught, embarrassed, and upset by Defendant

 Jiampetti’s sexual assault.

         55.    In or around the same time, Defendant Jiampetti also made inappropriate

 comments about using the bathroom.

         56.    Plaintiff felt uncomfortable that Defendant Jiampetti would be talking about his

 use of the bathroom and became fearful that he was going to follow her into the bathroom.

         57.    A few days after the above comment, Defendant Jiampetti made another

 inappropriate comment which insinuated that Plaintiff would receive an “A” grade in exchange

 for saying he was her “favorite” teacher.

         58.    Defendant Jiampetti’s tone and body language implied he was her favorite

 teacher physically.

         59.    Plaintiff’s sister, A.W., a minor, was present and stated that the conversation

 was “inappropriate” and “strange” and said also stated “don’t say things like that.”

         60.    Defendant Jiampetti on at least one occasion stated to Plaintiff, “I will miss

 you.”

         61.    This comment made Plaintiff uncomfortable, embarrassed, and distressed.

         62.    On another occasion Defendant Jiampetti leaned over at an extremely

 uncomfortable closeness making Plaintiff feel very uneasy and unsafe.

         63.    On multiple occasions during health and gym class Plaintiff would find

 Defendant Jiampetti gawking, leering, and looking her up and down.



                                                10
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 11 of 28 PageID: 11



         64.     In or around January 2019, Plaintiff did not want to go to school due to

 Defendant Jiampetti’s behavior and the extreme discomfort it was making her feel.

         65.     Plaintiff reported to an individual staff member at Plaintiff’s residential

 treatment facility, that she did not want to go because a teacher at the school was making her

 uncomfortable.

         66.     That individual informed the residential treatment facility’s school liaison, of

 what Plaintiff had told her.

         67.     That individual then informed Plaintiff’s case manager for the child study team

 working out of RVRHS.

         68.     Subsequently, Plaintiff spoke with numerous staff of Defendant RVRHS.

         69.     Plaintiff informed said staff of what Defendant Jiampetti had been saying and

 doing, including but not limited to making inappropriate sexually charged comments and

 touching her breast.

         70.     It was then requested Plaintiff to come directly to the school’s office upon

 Plaintiff’s arrival at school.

         71.     The school gathered more information from Plaintiff and notified her that going

 forward, she would not be attending class with Defendant Jiampetti and would alternatively go

 to the guidance office or the library during that class period.

         72.     Plaintiff was never reassigned for another health or gym class.

         73.     Additionally, Plaintiff was forced to continue to see Defendant Jiampetti daily

 and would often be forced to take different and longer routes through the school to avoid an

 encounter with Defendant Jiampetti.



                                                 11
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 12 of 28 PageID: 12



         74.      The school made no effort to prevent Plaintiff from having contact with

 Defendant Jiampetti.

         75.      The school made no effort to contact Plaintiff’s mother.

         76.      On or around January 30, 2019, a news reports broke that another teacher of

 Defendant RVRHS was charged with having sex with a student.

         77.      Plaintiff, feeling emboldened by another student speaking out, informed her

 mother, Ms. Franklin (hereinafter “Ms. Franklin”), that Defendant Jiampetti had sexually

 harassed and assaulted her.

         78.      Ms. Franklin went to the school immediately the next day to discuss the sexual

 assault and harassment of her daughter with Defendant Martin.

         79.      Ms. Franklin entered Defendant RVRHS and was stopped by a female security

 guard whereupon Ms. Franklin informed the security guard that she was there to speak with

 the principal.

         80.      Upon arrival, Ms. Franklin was approached by a school official, Defendant Doe,

 who then escorted her to his office to discuss her concerns.

         81.      Ms. Franklin informed Defendant Doe that Defendant Jiampetti had placed his

 hands around [Plaintiff’s] shoulder and placed his hand on her breast and that Plaintiff moved

 to avoid this inappropriate touching, however, Defendant Jiampetti proceeded to purposefully

 relocate his hand to directly on top of Plaintiff’s breast.

         82.      Defendant Doe informed Ms. Franklin that he, “knew about the allegations,”

 and that he had, “called individuals into the office and questioned them about it.”




                                                  12
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 13 of 28 PageID: 13



        83.     Furthermore, Defendant Doe indicated that he had spoken with Defendant

 Jiampetti and Defendant Jiampetti indicated he was sorry but that the incident involving his

 touching of Plaintiff’s breast was an accident.

        84.     Upon information and belief, Defendant Doe’s investigation was insufficient

 and resulted in no disciplinary action of Defendant Jiampetti.

        85.     Defendant Doe assured Ms. Franklin that Plaintiff would not be assigned to any

 of Defendant Jiampetti’s classes and requested time to accomplish moving Plaintiff so that she

 would not have to pass Defendant Jiampetti in the hallway and to also speak with Defendant

 Jiampetti’s direct supervisor and Superintendent.

        86.     Finally, Defendant Doe indicated that he would report the allegations to the

 Superintendent of Schools and would be in touch regarding any further investigation and any

 additional measures Defendants were able to take to ensure Plaintiff’s safety.

        87.     Upon information and belief, Plaintiff was never moved, she still continued to

 pass Defendant Jiampetti in the hall, and Defendant Doe did not report the allegations to any

 of his superiors.

        88.     Ms. Franklin never received any follow up from Defendant Doe.

        89.     To date, Ms. Franklin has received no additional correspondence from any of

 the Defendants regarding Plaintiff’s reports.

        90.     Plaintiff remained in Defendant RVRHS until she completed her credits in

 December of 2019, during which time Plaintiff was forced to endure encountering Defendant

 Jiampetti on numerous occasions causing her distress.




                                                   13
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 14 of 28 PageID: 14



         91.    Every time Plaintiff would see or have to discuss Defendant Jiampetti, she

 would suffer severe emotional trauma, flashbacks and exacerbation, aggravation, activation

 of post-traumatic stress disorder.

         92.    By way of example and by no means an exhaustive list, in or around February

 2019, Plaintiff was due to receive her CPR certification.

         93.    Plaintiff’s receipt of her certification was delayed in retaliation for her

 complaints of unlawful conduct on the part of Defendants.

         94.    Upon information and belief Defendant Jiampetti gave teachers the

 misinformation that was conveyed to Plaintiff delaying her certification and causing her

 distress.

         95.    By way of further example, on or around June 19, 2019, Defendants attempted

 to prevent Plaintiff from participation in the Defendant RVRHS’s in-person graduation,

         96.    Only after an inordinate amount of significant effort, was Plaintiff finally

 granted permission to participate in graduation.

         97.    Upon information and belief, this delay in Plaintiff’s receiving graduation

 information and permission to attend graduation was in retaliation for her complaints of

 unlawful conduct on the part of Defendants.

         98.    Every time Plaintiff saw Defendant Jiampetti, she would experience a deep fear

 of being sexually assaulted forcing her to relive the traumatic assault from her past.

         99.    As a result of Defendants’ actions, Plaintiff felt extremely humiliated,

 degraded, victimized, embarrassed, and emotionally distressed.




                                                 14
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 15 of 28 PageID: 15



        100.   Despite the facts and circumstances known to him, Defendant Martin failed to

 provide appropriate security at Defendant RVRHS to protect Plaintiff and others from

 foreseeable harm.

        101.   Prior to this attack, and by his actions, conduct and inactions, Defendant Martin

 and Defendant Doe failed to protect Plaintiff from the foreseeable harm posed by Defendant

 Jiampetti.

        102.   Upon information and belief, Defendant Martin, Defendant Doe, and other

 teachers, supervisors, and employees of the Defendant RVRHS were, between January 2018

 and December 2018, repeatedly told by Defendant RVRHS students that they had been

 subjected to ongoing acts of sexual assault and sexual harassment, by Defendant Jiampetti.

        103.   Upon information and belief, Defendant RVRHS students, their family and

 others repeatedly asked Defendant Martin, Defendant Doe, and other teachers, supervisors, and

 employees of the Defendant RVRHS to take steps to prevent the ongoing acts of sexual assault

 and sexual harassment, by Defendant Jiampetti.

        104.   Upon information and belief, Defendant Martin, Defendant Doe, and other

 teachers, supervisors, and employees of the Defendant RVRHS were advised of the details of

 the ongoing sexual assaults and harassment by Defendant Jiampetti.

        105.   Despite the complaints and requests by Defendant RVRHS students, their

 families and others, all Defendants failed to take any action to prevent the ongoing attacks,

 threats and harassment and, moreover, increased the danger of harm to Plaintiff and others by

 requiring victimized students, including Plaintiff, to remain on school property despite the

 imminent danger of serious harm.



                                               15
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 16 of 28 PageID: 16



         106.   The harms sustained by Plaintiff were the direct and foreseeable result of all

 Defendants actions, policies and procedures. Defendants acted with deliberate indifference to

 the Plaintiff’s safety and well-being and created a situation in which Defendant Jiampetti was

 afforded the opportunity to      continue to assault, harass, intimidate and otherwise harm

 Plaintiff.

         107.   As a result of all Defendants’ actions, policies and procedures, Plaintiff

 sustained physical injuries, pain and suffering, psychological harm and emotional distress,

 some or all of which may be permanent.

         108.   Defendants acted willfully, deliberately, maliciously, with reckless disregard or

 deliberate indifference to the Plaintiff’s constitutional and statutory rights.

         109.   The above are just some of the examples of unlawful discrimination and

 retaliation to which the Defendants subjected the Plaintiff.

         110.   Plaintiff claims a continuous practice of discrimination and claims a continuing

 violation and makes all claims herein under the continuing violations doctrine.

         111.   Plaintiff claims that Defendants discriminated against Plaintiff because of her

 sex/gender and because she complained or opposed the unlawful conduct of Defendants.

         112.   Plaintiff further claims aggravation, activation, and/or exacerbation of any

 preexisting condition.


                         AS A FIRST CAUSE OF ACTION
                                 DISCRIMINATION
                                  UNDER TITLE IX
                              (asserted by Plaintiff Doe)
 (against Defendant Rancocas Valley Regional High School District and Rancocas Valley
                                Regional High School)


         113.   Plaintiff repeats, reiterates and realleges each and every paragraph as if said
                                                  16
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 17 of 28 PageID: 17



 paragraph was more fully set forth herein at length.

        114.    Title IX provides, in relevant part, that "No person shall, on the basis of

 sex, be excluded from participation in, be denied the benefits of, or be subjected to

 discrimination under any          education program or activity receiving Federal financial

 assistance." 20 U.S.C. § 1681(a).

        115.    (1) Plaintiff as a female is a member of a protected group; (2) she was

 subjected to unwelcome sexual harassment, physical touching, and other verbal or

 physical conduct of a sexual nature; (3) the harassment was based on Plaintiff’s sex; (4)

 the harassment was sufficiently severe or pervasive so as to alter the conditions of her

 education and create an abusive educational environment; and (5) some basis for institutional

 liability has been established.

        116.    20 U.S.C. §1681(a) states in relevant part as follows:

         No person in the United States shall, on the basis of sex, be excluded from
 participation in, be denied the benefits of, or be subjected to discriminate under any
 education program or activity receiving Federal financial assistance.

        117.    Plaintiff was discriminated against because of her sex under 20 U.S.C.

 §1681(a) and denied the benefits of Defendant’s educational program and has suffered

 damages as set forth herein.

        118.    Defendant further violated Title IX by failing to educate students on sexual

 harassment and assault, failing to take prompt action, failing to afford Plaintiff a hearing

 with the right to present evidence, and failing to remove the sexually aggressive teacher

 from Defendant RVRHS.




                                                  17
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 18 of 28 PageID: 18



        112.    The sex-based harassment articulated in the Plaintiff’s Statement of Facts was

 so severe, pervasive, and objectively offensive that Plaintiff Doe was deprived of access to

 educational opportunities or benefits provided by the school.

        113.    Defendants, RVRHSD and RVRHS, and it’s officials had actual knowledge of

 the sexual harassment of Plaintiff Doe created by its failure to investigate, address and

 discipline Plaintiff Doe’s harasser in a timely manner and consistent with its own policy and

 federal and state law.

        114.    Defendant, RVRHSD and RVRHS’s failure to promptly and appropriately

 respond to the sexual harassment of Plaintiff Doe, resulted in Plaintiff Doe, on the basis of her

 sex, being excluded from participation in, being denied the benefits of, and being subjected

 to discrimination in Defendants RVRHSD and RVRHS’s education programs in violation of

 Title IX.

        115.    Defendants RVRHSD and RVRHS, failed to take immediate, effective

 remedial steps to resolve the complaints of sexual harassment and instead acted with deliberate

 indifference toward Plaintiff Doe.

        116.    Defendants RVRHSD and RVRHS, persisted in its actions and inaction even

 after it had actual knowledge of the harm suffered by Plaintiff Doe.

        117.    Defendants RVRHSD and RVRHS, engaged in patterns and practice of

 behavior designed to discourage and dissuade students and parents of students who had been

 sexually assaulted from seeking prosecution and protection, and from seeking to have sexual

 assaults be fully investigated.

        118.    This policy and/or practice constituted disparate treatment of females and had

 a disparate impact on female students.

                                                 18
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 19 of 28 PageID: 19



        119.    Plaintiff Doe has suffered emotional distress and psychological damage as a

 direct and proximate result of Defendants RVRHSD and RVRHS’s, deliberate indifference to

 her rights under Title IX.

        120.    Defendants had actual knowledge that Defendant Jiampetti had engaged in

 sexual misconduct in Defendants’ program and activities and Defendants acted with deliberate

 indifference with respect to addressing the sexual misconduct that the institution knew was

 occurring.

        121.    Plaintiff Doe’s educational experience was permeated with discriminatory

 intimidation, ridicule, and insult that were sufficiently severe or pervasive so as to alter the

 conditions of the plaintiff’s educational environment.


                         AS A SECOND CAUSE OF ACTION
                                   RETALIATION
                                  UNDER TITLE IX
                              (asserted by Plaintiff Doe)
    (against Defendants Rancocas Valley Regional High School District and Rancocas
                            Valley Regional High School)


        122.    Plaintiff repeats, reiterates and realleges each and every allegation made in

 the above paragraphs of this Complaint as if more fully set forth herein at length.

        123.    Under 20 U.S.C. §1681(a) retaliation also constitutes discrimination.

        124.    After Plaintiff complained of discrimination, Defendants retaliated against

 Plaintiff by, failing to take prompt and appropriate action; failing to afford Plaintiff a

 hearing with the right to present evidence, and failing to remove the sexually aggressive

 teacher from Defendant RVRHS.




                                                  19
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 20 of 28 PageID: 20



        125.    After Plaintiff Doe complained of discrimination, Defendants retaliated

 against Plaintiff Doe by, failing to take prompt and appropriate action, failing to reassign

 her to another health class, failing to provide her and education free from Defendant

 Jiampetti, withholding her CPR certificate for an unnecessarily long period of time,

 attempting to prevent her from participating in graduation, and/or finding an alternate

 suitable educational program for Plaintiff Doe.

        126.    Defendants retaliated against Plaintiff by not taking appropriate action in

 retaliation for Plaintiff’s complaints of the sexual harassment and sexual assault and in

 not following proper procedures under Title IX.



                        AS A THIRD CAUSE OF ACTION
           VIOLATION OF THE CONSTITUTIONAL RIGHTS OF PLAINTIFF
                           UNDER 42 U.S.C.A. §1983
                            (asserted by Plaintiff Doe)
                            (against ALL defendants)

        127.    Plaintiff repeats, reiterates and realleges each and every allegation made in

 the above paragraphs of this Complaint as if more fully set forth herein at length.

        128.    As a direct and proximate result of all Defendants' conduct, committed under

 color of state law, Defendants deprived Plaintiff Doe of her constitutionally protected due

 process rights and liberty interests in being secure in her person and bodily integrity and

 being free from unwarranted assaults and personal threats. Defendants violated Plaintiff’s

 right to freedom from school officials’ deliberate indifference to, or acts which increase the

 danger of, injury from unjustified invasions of bodily integrity by third parties in a school

 setting. As a result, Plaintiff suffered and continues to suffer harm, in violation of her rights

 under the laws and Constitution of the United States, in particular the Fourteenth
                                                  20
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 21 of 28 PageID: 21



 Amendment thereof, and 42 U.S.C. §1983.

         129.    As a direct and proximate result of the acts and omissions of all Defendants,

 Plaintiff sustained physical injuries, pain, suffering and psychological harm, all to her

 detriment and loss.

         130.    Defendant Martin and Defendant RVRHS, whose actions, failures to act,

 conduct and omissions placed Plaintiff in greater harm, are liable in their collective capacity

 for the injuries sustained by Plaintiff.

         131.    Defendant Martin, in his capacity as supervisor of Defendant Jiampetti and the

 teachers, security personnel and others referenced above, is liable for the harms sustained by

 Plaintiff as he failed to adequately train, supervise and discipline his employees in a manner

 that would have prevented Plaintiff from being subjected to danger under such circumstances

 as presented herein.

         132.    Defendants RVRHSD and RVRHS have encouraged, tolerated, condoned,

 ratified and have been deliberately indifferent to the following patterns, practices and

 customs and to the need for more or different training, supervision or discipline in the areas

 of:

                 a.      The failure to take prompt and appropriate action with regard to

                 assaults, threats, harassment and intimidation of public-school children by

                 teachers;

                 b.      The concealment and/or under-reporting of incidents of sexual

                 harassment or assault at Defendant RVRHS and other Burlington School

                 District schools involving teacher-on-student attacks, thereby creating the

                 false impression that it was safe to attend these schools without fear of being
                                                 21
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 22 of 28 PageID: 22



            subjected to sexual harassment by school employees;

            c.     The failure to respond to violent incidents at Defendant RVRHS

            involving teacher-on-student sexual harassment by taking appropriate

            remedial measures;

            d.     The requirement that students be compelled to remain within the

            supervision of offenders under such circumstances that the student is

            exposed to greater harm rather than removing dangerous and offending

            teachers from the school, transferring the student to another school, or

            providing the victimized student with other reasonable alternatives;

            e.     The failure of school district administrators, supervisors, teachers

            and employees to follow established policies, procedures, directives and

            instructions regarding the investigation of misconduct by teachers and the

            protection of children who have been the victims of unlawful behavior

            committed by teachers, including but not limited to assaults, threats,

            harassment and intimidation under such circumstances as presented herein;

            f.     The failure to properly train, supervise and discipline school district

            administrators,   supervisors, teachers and employees regarding the

            investigation and punishment of misconduct by teachers and the protection

            of children who have been the victims of unlawful behavior committed by

            school employees, including but not limited to assaults, threats, harassment

            and intimidation under such circumstances as presented herein;

            g.     The failure to promulgate or follow policies and procedures which

            ensure that students are protected from the unlawful conduct of teachers,
                                           22
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 23 of 28 PageID: 23



                   including the prompt removal of offending teachers and/or the prompt

                   transferring of victimized students to other schools under such circumstances

                   as presented herein; and

                   h.     The failure to identify and take remedial or disciplinary action

                   against school district supervisors and employees, including Defendant

                   Jiampetti, where there was reason to believe that those individuals had failed

                   to adequately respond to incidents of teacher-on-student harassment under

                   such circumstances as presented herein.

        133.       Plaintiff Doe claims Defendants violated 42 U.S.C. § 1983, which states in

 pertinent part:

        Every person who, under color of any statute, ordinance, regulation, custom, or usage, of

        any State or Territory or the District of Columbia, subjects, or causes to be subjected, any

        citizen of the United States or other person within the jurisdiction thereof to the deprivation

        of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable

        to the party injured in an action at law, suit in equity, or other proper proceeding for

        redress…

        134.       The Fourteenth Amendment of the United States Constitution states in relevant part

 that “All persons born or naturalized in the United States, and subject to the jurisdiction thereof,

 are citizens of the United States and of the State wherein they reside. No State shall make or enforce

 any law which shall abridge the privileges or immunities of citizens of the United States; nor shall

 any State deprive any person of life, liberty, or property, without due process of law; nor deny to

 any person within its jurisdiction the equal protection of the laws.



                                                   23
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 24 of 28 PageID: 24



        135.    Plaintiff Doe whom Defendants denied equal protection of the laws by

 discriminating against her on the basis of her gender and age.

        136.    The Due Process Clause of the Fourteenth Amendment to the United States

 Constitution prohibits Defendants from depriving any person of life, liberty, or property without

 due process of law.

        137.    Defendants denied Plaintiff Doe her right to life, liberty, or property without due

 process of law by allowing Plaintiff to be sexually harassed.

        138.    Each of the Defendants violated the Plaintiff Doe’s constitutional rights as set forth

 herein, including but not limited to Due Process and equal protection.

        139.    Defendants violated the above section as set forth herein.

        140.    Defendants further violated 42 U.S.C.A. §1983 by not protecting Plaintiff Doe’s

 fundamental right to bodily integrity, as outlined above.

        141.    Defendants violated 42 U.S.C.A. §1983 by discriminating against Plaintiff on the

 basis of sex by allowing the above-mentioned sexual attack to occur.

        142.    By these actions, Defendants have deprived the Plaintiff of rights secured by the

 Fourteenth Amendment to the United States Constitution in violation of 42 U.S.C. §1983.



                       AS A FOURTH CAUSE OF ACTION
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                            (asserted by Plaintiff Doe)
                             (against ALL defendants)

        143.    Plaintiff repeats and realleges each and every allegation made in the above

 paragraphs of this complaint.

        144.    Defendants intentionally caused severe emotional distress to the Plaintiff Doe

 by their deliberate indifference to the discrimination.
                                                  24
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 25 of 28 PageID: 25



         145.    Defendants’ discriminatory and intolerable treatment, including but not limited

 to Defendant Jiampetti’s senseless physical harassment upon Plaintiff Doe.

         146.    Additionally, the failure to act and lack of response, by agents and employees of

 Defendants RVRHSD and RVRHS, to Defendant Jiampetti’s sexual harassment of Plaintiff Doe

 is a breach of their duty of care.

         147.    As a direct and proximate result of Defendants’ intentional and indifferent conduct,

 the Plaintiff Doe suffered severe pain, emotional distress, and mental anguish as the result of being

 sexually harassed.



                              AS A FIFTH CAUSE OF ACTION
                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                        (asserted alternatively by Plaintiff Doe)
                               (against ALL defendants)


         148.    Plaintiff repeats and realleges each and every allegation made in the above

 paragraphs of this complaint.

         149.    Defendants, negligently caused severe emotional distress to Plaintiff Doe by their

 extremely negligent actions and breach of their duty of care, including but not limited to the

 senseless physical harassment upon the Plaintiff which directly led to her emotional injuries.

         150.    As a direct and proximate result of Defendants’ extremely negligent, reckless, and

 indifferent conduct, the Plaintiff suffered severe pain, emotional distress, and mental anguish as

 the result of being sexually harassed and made to encounter her harasser time and time again.

         151.    As a direct and proximate result of Defendants’ intentional and indifferent conduct,

 the Plaintiff Doe suffered severe pain, emotional distress, and mental anguish as the result of being

 sexually harassed and made to encounter her harasser time and time again.

                                                 25
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 26 of 28 PageID: 26



                                  AS A SIXTH CAUSE OF ACTION
                                           NEGLIGENCE
                                    (asserted by Plaintiff Doe)
                                    (against ALL defendants)

        152.    Plaintiff repeats and realleges each and every allegation made in the above

 paragraphs of this complaint.

        153.    Defendants owed Plaintiff Doe a duty to properly educate their students and staff of

 sexual harassment and assault and to take all other appropriate measures to prevent sexual violence

 against their students.

        154.    Defendants also had a duty to take appropriate action to protect Plaintiff Doe from

 her harasser and the effects of the sexual harassment after the incident.

        155.    Defendants also knew or should have known of the deviant sexual and/or social

 propensities of Defendant Jiampetti and failed to take appropriate action.

        156.    At no point did Defendants discipline Defendant Jiampetti or remove him from the

 school for the harassment reported by Plaintiff Doe or Plaintiff Doe’s mother, Ms. Franklin.

        157.    At no point did Defendants take appropriate steps to protect Plaintiff Doe from

 being sexually harassed by Defendant Jiampetti.

        158.    Nor was any effort made to separate Plaintiff Doe and Defendant Jiampetti.

        159.    On the contrary, notwithstanding Plaintiff Doe’s complaints, nothing was done to

 assuage Plaintiff’s situation.

        160.    Defendants breached these duties when it remained idle in the face of known

 teacher-on-student harassment in its school.

        161.    Even after Plaintiff Doe was harassed, Defendants still did not remove Defendant

 Jiampetti from contact with Plaintiff Doe, and Plaintiff Doe was forced to endure the torture of

 being in or avoiding the presence of her harasser every day at school. Plaintiff Doe was forced to
                                                26
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 27 of 28 PageID: 27



 relive the discomfort and shame of the sexual harassment again and again every time she saw

 Defendant Jiampetti.

             162.   Defendants had the duty to act in loco parentis of the Plaintiff Doe. Defendants

 were negligent in allowing Plaintiff Doe to be sexually harassed.

             163.   Defendants blatantly breached that duty.

             164.   As a result, Plaintiff Doe was damaged in an amount to be determined at the time

 of trial.

                          AS A SEVENTH CAUSE OF ACTION
                    NEGLIGENT HIRING, TRAINING AND SUPERVISION
                                (asserted by Plaintiff Doe)
                                (against ALL defendants)

             165.   Plaintiff repeats and realleges each and every allegation made in the above

 paragraphs of this complaint.

             166.   At all times relevant herein, the employees and agents of Defendants, RVRHSD

 and RVRHS, were acting under the direction and control, and pursuant to the rules, regulations,

 policies and procedure put in place by Defendants.

             167.   Defendants RVRHSD and RVRHS and Principal, Defendant Martin acted in

 contravention to their duty of care to Plaintiff Doe, negligently, carelessly and recklessly by

 failing to properly hire, train, supervise, control, direct and monitor their employees, security

 staff and agents in their duties and responsibilities.

             168.   As a direct and proximate result of the acts and omissions of

 Defendants RVRHSD and RVRHS and Principal, Defendant Martin, the Plaintiff Doe was

 wrongfully and unlawfully harassed at Defendant RVRHS in and/or near the presence of agents

 and employees of Defendants RVRHSD and RVRHS and Principal, Defendant Martin.


                                                   27
Case 1:21-cv-03720-NLH-AMD Document 1 Filed 03/01/21 Page 28 of 28 PageID: 28



        169.    Defendants had the duty to act in loco parentis of the Plaintiff Doe. Defendants

 were negligent in allowing Plaintiff Doe to be sexually harassed.



                                        JURY DEMAND

        Plaintiff demands a jury trial as to each Defendant and as to each count.


                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, in

 an amount to be determined at the time of trial plus interest, including but not limited to all

 emotional distress, punitive damages, liquidated damages, statutory damages, attorneys’ fees,

 costs, and disbursements of action; and for such other relief as the Court deems just and proper.



 Dated: Philadelphia, Pennsylvania            DEREK SMITH LAW GROUP, PLLC
        March 1, 2021                         Attorneys for PLAINTIFF
                                              By: _ /s/ Catherine W. Smith, Esq.________
                                              Catherine W Smith, Esquire
                                              1835 Market Street, Suite 2950
                                              Philadelphia, Pennsylvania 19103
                                              (215) 391-4790 (Phone)
                                              (215) 893-5288 (Fax)




                                                28
